Citation Nr: 1410298	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-38 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine with cervical radiculopathy (claimed as a pinched nerve).

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for a disorder manifested by bilateral arm and shoulder weakness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is currently with the RO in Louisville, Kentucky.

In May 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination and to provide the Veteran with a copy of the statement of the case.  The action specified in the May 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's current degenerative disc disease of the cervical spine with cervical radiculopathy did not have onset in service or within one year of service and was not caused or permanently aggravated by the Veteran's active military service.  

2.  The Veteran's current degenerative disc disease of the lumbar spine did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.  

3.  The Veteran's bilateral carpal tunnel syndrome did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.

4.  The Veteran has a diagnosis of degenerative joint disease of the left A-C joint.  There is no evidence that this disability had onset in service or within one year of service or was caused or permanently aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative disc disease of the cervical spine with cervical radiculopathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).

3.  The criteria for entitlement to service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  The criteria for entitlement to service connection for a disorder manifested by bilateral arm and shoulder weakness have not been met.  38 U.S.C.A. § 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis (degenerative joint disease) and organic diseases of the nervous system are recognized as chronic diseases by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 ); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service treatment records show the Veteran reported a positive history of back problems (and hospitalization for three days in 1966) on his enlistment examination in June 1969.  However, his enlistment physical was normal and no disabilities of the back or spine were noted at that time.  In service, he was treated for mild cervical strain in October 1969 and acute strain of the lumbosacral spine in January 1970.  The April 1972 separation examination report noted the Veteran reported he was hospitalized for a "pinched nerve" at Fort Leonard Wood in February 1970 for one week.  He experienced occasional headaches post-hospitalization.  However, again the Veteran's physical examination of the back and spine was normal and there was no evidence of any neurological disability.  

Post-service, there is no evidence of a cervical spine, lumbar spine, shoulder or arm disability within one year of service or, indeed, for thirty years after service.

In October 2004, the Veteran described the pinched nerve as associated with his neck with its onset in 1970.  He submitted private treatment records from Morehead Clinic dated from April 2004 to June 2004 which noted the Veteran's complaints of pain and numbness in his upper extremities and pain in the neck and low back, and diagnoses of cervical and lumbar spine radiculopathy from disc disease and arthritis.  Also, an electrodiagnostic study revealed right carpal tunnel syndrome.  Unfortunately, these records provide no information about the etiology of the Veteran's conditions.  

In a July 2007 statement, the Veteran maintained that he strained a muscle in his "right shoulder" during Advanced Individual Training for which he was treated at the dispensary and placed on light duty for three days.  He indicated that he was reassigned to another unit in September 1970 and thereafter admitted to Fort Leonard Wood Hospital for a "[severe] strained muscle and [pinched] nerve in [his] right shoulder."  He claimed he was hospitalized for about six days and underwent therapy for two months and that he had had problems with his right shoulder "on and off" ever since.  In July 2007 statements, the Veteran's sister and brother-in-law indicated that they visited the Veteran during his September 1970 hospitalization.  
A search for inpatient clinical records of Fort Leonard Wood Hospital for 1970 was negative according to a July 2007 National Personnel Records Center response and in July 2007, the RO made a formal finding that the Veteran's treatment records from Fort Leonard Wood Hospital, if any, are unavailable.  

The Board is mindful that, in a case such as this, where service treatment records and service personnel records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In July 2012, the Veteran was afforded a VA examination of his cervical spine and upper extremity disabilities.  The Veteran reported that in 1970, he pulled a muscle in the right side of his neck and pinched a nerve.  He complained of current neck pain and pain in the right shoulder.  He reported that symptoms in his hands/wrists did not have onset until the 1990s and he was not diagnosed with carpal tunnel syndrome until 2004.  The Veteran was diagnosed with degenerative disc disease and arthritis of the cervical spine, right C5-6 radiculopathy, right carpal tunnel syndrome, and degenerative joint disease of the left acromioclavicular (A-C) joint, based on physical examinations and x-ray evidence.  No other disability of the upper extremities was diagnosed and it appears that any pain and weakness in the upper extremities was attributed by the examiner to cervical radiculopathy.  

The examiner opined that it was less likely than not that the Veteran's cervical spine disability, radiculopathy, and carpal tunnel syndrome were related to the Veteran's military service, noting that there was no evidence of the Veteran's current disabilities until decades after service.  The examiner specifically found that the Veteran's mild cervical strain (diagnosed in 1969) and his history of hospitalization for pinched nerve (in 1970) was not causing the Veteran's current condition.  The examiner noted that the symptoms started in 2004 per the current documentation.  The examiner also noted that the Veteran had generalized spine degenerative joint disease.  Further, the examiner specifically found that as to the Veteran's right C5-6 radiculopathy, symptoms would have manifest within a few years of service, not thirty five years later.  And, finally, as to the right carpal tunnel syndrome he noted that carpal tunnel syndrome is compression neuropathy and that the onset and diagnosis were documented in 2004, over thirty years after service.  

Based on all the above evidence, the Board finds that entitlement to service connection for all of the Veteran's claimed disabilities must be denied.  

The Veteran's service treatment records reflect that the Veteran was treated in 1969 for mild cervical strain.  He was also possibly treated for a pinched nerve in his neck in 1970, but as Veteran has also claimed that he was treated for a pinched nerve in his shoulder, the exact nature of the Veteran's "pinched nerve" is unclear.  However, even assuming that the Veteran's February 1970 hospitalization at Fort Leonard Wood involved a pulled muscle and pinched nerve in his neck, after February 1970, there are no further complaints of or treatment for neck or shoulder pain until 2004, almost thirty five years later.  The Veteran's separation examination in April 1972 did not diagnose any disability of the neck, spine, or upper extremities or any neurological disability.  Accordingly, the Board finds that the preponderance of the evidence supports a finding that the Veteran's neck/cervical spine problems in service were of an acute, rather than chronic nature.

Although the Veteran has offered statements during the pendency of this appeal claiming that he has experienced neck and right shoulder pain on and off since service, the Board finds the contemporaneous medical records showing no disability of the cervical spine or shoulders at separation from service to be more probative than the Veteran's current testimony.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).
 
The Veteran had no complaints of or treatment for a neck or shoulder problem during the last year and a half of his service or for more than thirty years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The significant period of time that has elapsed between the Veteran's separation from service and when he filed his original claim for service connection supports a finding that the Veteran's current disabilities developed many years after separation and are unrelated to the Veteran's active military service.

While the Board is generally prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, here, the Board's finding that the Veteran's current cervical spine disability is not related to service is not just based on the absence of contemporaneous treatment records.  The Board has also relied on contemporaneous medical records that found no evidence of any disability of the spine or upper extremities at separation from service in 1972, as well as the opinion of the July 2012 VA medical examiner that if the Veteran's cervical strain and pinched nerve in service were symptoms of degenerative disc disease of the cervical spine and cervical radiculopathy, there should be evidence of such within a few years after separation from service.  These factors render any current assertion of continuous symptomatology since service unreliable, and therefore, less credible than the other negative evidence of record.  

The above analysis also applies to the Veteran's degenerative disc disease of the lumbar spine.  The Veteran had only one complaint of low back problems in service in 1970 and there was no evidence of a lumbar spine disability at separation from service in 1972, which supports the finding that the Veteran's January 1970 complaint of lumbosacral strain was an acute, rather than chronic condition, and is unrelated to the degenerative disc disease diagnosed almost thirty five years later.  

Finally, regarding the Veteran's carpal tunnel syndrome and left A-C joint, the Board notes that there are no complaints of or treatment for hand or wrist pain or a left shoulder condition in service or for decades after service, and there is no competent medical evidence showing any relationship between these disabilities and the Veteran's active military service.

While the Veteran may believe that his claimed disabilities are related to service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's claimed disabilities are related to his active military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

Accordingly, entitlement to service connection for degenerative disc disease of the cervical spine with radiculopathy (claimed as a pinched nerve), degenerative disc disease of the lumbar spine, bilateral carpal tunnel syndrome, and a disorder manifested by bilateral arm and shoulder weakness must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in December 2004 and July 2006 letters.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  All reasonable attempts to obtain hospital records from Fort Leonard Wood Hospital have been made and a formal finding of unavailability has been placed of record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).



ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine with cervical radiculopathy (claimed as a pinched nerve) is denied.

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to service connection for a disorder manifest by bilateral shoulder pain and weakness is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


